Case 2:19-cv-10131-PDB-EAS ECF No.9 filed 04/01/19 PagelD.79 Page 1 of 11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

NICOLE MASSEY,
Plaintiff(s), CASE NUMBER: 19-10131
Vv. HONORABLE AVERN COHN

GREAT LAKES WATER AUTHORITY,
Defendant(s).

PRETRIAL AND SCHEDULING ORDER

 

I. On 2/27/2019, the Court held a preliminary pretrial conference on the above case.
At the conference the Court reviewed with counsel the nature of the case as well as
any problems likely to be encountered during pretrial.

2. The Court also discussed the time limits for discovery and related matters and a
date for the final pretrial conference and trial. Accordingly, the following dates are
set.

a. Discovery and related matters as described in Fed. R. Civ. P. 16(b) shall be
completed by 8/27/2019.

b. Motions shall be filed by 9/30/2019. No discovery motions may be filed
without prior consultation with the Court, which may be by conference

call.

Cc. The Final Pretrial Conference will be held on Tuesday, 12/23/2019 at 2:00
p.m.

3. The Court does not issue a briefing schedule for motions; the parties are

expected to follow the briefing schedule set forth in the Local Rules. The

Page 1 of 11
Case 2:19-cv-10131-PDB-EAS ECF No.9 filed 04/01/19 PagelD.80 Page 2 of 11

10.

Vg

Case Manager will schedule a hearing after all papers are received. Any
extension or adjournment may be only on cause shown and with the formal approval
of the Court. The Court has specific requirements for summary judgment
motions. They are attached to this scheduling order. No motions shall be filed
after the final pretrial conference.

No discovery motions shall be filed without the Court’s approval after a
telephone conference.

The requirements for the joint pretrial statement to be filed prior to the final
pretrial conference are set forth in LR 16.2 Joint Final Pretrial Order.

If any counsel believes a preliminary pretrial conference would further the progress
of this case, resolve any problems or increase the likelihood of settlement, it may be
scheduled through the Case Manager, Sakne Chami at (313) 234-5160.

No motion relating to discovery shall be filed until counsel has first conferred as
directed by Fed. R. Civ. P. 37(a)(2)(A), and has also talked to the Court, by
telephone conference call and received permission to file the motion.

The Court is available by pre-arrangement with the Deputy Clerk by conference
telephone call to assist in informal resolution of discovery and other pretrial
problems.

Attention is called to LR 26.2 relating to NOT filing discovery material

Attention is called to LR 5.3 relating to PAPERS FILED UNDER SEAL.

Attention is called to Fed. R. civ. P. 5(d) which prohibits the filing of disclosures

under 26(a)(1) or 2.

Page 2 of 11
Case 2:19-cv-10131-PDB-EAS ECF No.9 filed 04/01/19 PagelD.81 Page 3of11

12. | The Court endeavors to decide pending motions promptly, ordinarily within four
weeks after a hearing, or withing two weeks after the time for a response has
passed without a response being filed. Complex motions or those raising novel
issues may require additional time to conclude. If a motion has been pending
without decision for an apparently inordinate time, counsel are asked to notify the
Court’s case manager by telephone or in writing (jointly if possible) as to the status
of the motion. Notification is a service that is appreciated and is not viewed as
inappropriate or impertinent.

SO ORDERED.
s/AVERN COHN

AVERN COHN
United States District Judge

 

Dated: February 28, 2019

NOTE: THE COURT HAS SPECIFIC MOTION PRACTICE GUIDELINES. THEY ARE
ATTACHED TO THIS SCHEDULING ORDER.

SEE: http://Iwww.mied.uscourts.gov/_practices/cohn/toc.htm

| hereby certify that a copy of the foregoing document was mailed to the attorneys of record
on this date, February 28, 2019, by electronic and/or ordinary mail.

s/Marie Verlinde
Case Manager, (313) 234-5160

Page 3 of 11
Case 2:19-cv-10131-PDB-EAS ECF No.9 filed 04/01/19 PagelD.82 Page 4of11

Revised November 07, 2012

MOTION PRACTICE GUIDELINES

A. Scheduling

1. Motions to dismiss may be filed at any time. Motions for summary judgment should
usually be filed following the close of discovery. If additional discovery is necessary,
counsel should attempt to secure a stipulation for extension from opposing counsel.
If agreement cannot be reached, the party desiring the extension should contact the
Court's Case Manager Sakne Chami at (313) 234-5160 for direction before filing a
motion.

2. After all briefs have been filed (motion, response and reply), the case manager will
generally set a date for a hearing. The dates are firm and extensions will be granted
only for good cause shown. Again, counsel desiring an extension should contact the
case manager.

3. In order to avoid unnecessary travel by counsel, the Court will liberally grant
requests to conduct hearings by conference call. The Court will entertain any
reasonable suggestion that will reduce the time, expense, and inconvenience
required to resolve a case.

B. Prompt Disposition

C. Protective Orders

Protective orders shall not be entered routinely. In addition to the requirements
under Local Rule 5.3, which are to be strictly followed, a protective order including
a provision for filing a pleading, paper or exhibit, etc. under seal shall be subject to
the following limitations: The entire pleading, paper, exhibit, etc. may not be filed
under seal. Only the portion of the document(s) which are not to be publically
disclosed may be filed under seal. In such instances, the portion to be filed under
seal requires an endorsement by the Court on a cover page. A party’s presentment
to the Court for the endorsement shall be accompanied by an explanation why the
portion of the document(s) is confidential.

D. Briefing Guidelines

1. Motions for Summary Judgment

The guidelines which follow are from the Northern District of Illinois Local Rule 56.1,
Motions for Summary Judgment. Copies of the Local Rule are available online at

Page 4 of 11
Case 2:19-cv-10131-PDB-EAS ECF No.9 filed 04/01/19 PagelD.83 Page 5of11

Revised November 07, 2012

http://www. ilnd.uscourts.gov/LEGAL/NewRules/New00045.htm. For commentary,
see the following article from the Chicago Bar Association: Sanil R. Harjani, Local
Rule 56.1: Common Pitfalls in Preparing a Summary Judgment Statement of Facts,
16-OCT CBA Rec. 42 (Oct. 2002), available on Westlaw.

|. REQUIREMENTS

(a) Moving Party. With each motion for summary judgment filed pursuant to Fed.R.Civ.P.
56 the moving party shall serve and file—

(1) any affidavits and other materials referred to in Fed.R.Civ.P. 56(e):
(2) a supporting memorandum of law; and

(3) a statement of material facts (see attached example) as to which the moving
party contends there is no genuine issue and that entitle the moving party to a
judgment as a matter of law, and that also includes:

(A) a description of the parties, and
(B) all facts supporting venue and jurisdiction in this court.

The statement referred to in (3) shall be a separate document and consist of short
numbered paragraphs, including within each paragraph specific references to the affidavits,
parts of the record, and other supporting materials relied upon to support the facts set forth
in that paragraph. Failure to submit such a statement constitutes grounds for denial of the
motion. Absent prior leave of Court, a movant shall not file more than 80
separately-numbered statements of undisputed material fact.

lf additional material facts are submitted by the opposing party pursuant to section (b), the
moving party may submit a concise reply in the form prescribed in that section for a
response. All material facts set forth in the statement filed pursuant to section (b)(3)(C) will
be deemed admitted unless controverted by the statement of the moving party.

The statement and the response shall be non-argumentative, and shall not usecolor words
or distort the record in a party's favor. Conclusory, speculative or conjectural statements

in support of a position shall be avoided. Hearsay statements and other inadmissible
evidence shall not be included.

(b) Opposing Party. Each party opposing a motion filed pursuant to Fed.R.Civ.P. 56 shall
serve and file—

(1) any opposing affidavits and other materials referred to in Fed.R.Civ.P. 56(e);

(2) a supporting memorandum of law; and

Page 5 of 11
Case 2:19-cv-10131-PDB-EAS ECF No.9 filed 04/01/19 PagelD.84 Page 6 of 11

Revised November 07, 2012

(3) as a separate document a concise response to the movant’s statement (see

attached example) that shall contain:

(A) numbered paragraphs, each corresponding to and stating a concise
summary of the paragraph to which it is directed, and

(B) aresponse to each numbered paragraph in the moving party's statement,
including, in the case of any disagreement, specific references to the
affidavits, parts of the record, and other supporting materials relied upon, and

(C) astatement, consisting of short numbered paragraphs, of any additional
facts that require the denial of summary judgment, including references to the
affidavits, parts of the record, and other supporting materials relied upon.
Absent prior leave of Court, a respondent to a summary judgment motion
shall not file more than 40 separately-numbered statements of additional
facts. All material facts set forth in the statement required of the moving
party will be deemed to be admitted unless controverted by the statement of
the opposing party.

ll. JOINT SUBMISSION

Upon the filing of the above statement and response, the parties shall integrate the
moving party’s statement and the non-moving party's response in a single document (see
attached example) , jointly submitted, so that each paragraph contains the moving party's
statement and non-moving party’s response. If a non-moving party files an additional
statement consistent with section (b)(3)(C), and the moving party files a reply, these
statements shall also be jointly submitted in a single document. Please contact the Court
with any questions regarding the joint submission.

lil. REQUIREMENTS FOR EXHIBIT BOOKS AND CASE BOOKS

File EXHIBITS in a separate appendix from the brief. Use a 3 ring binder. Index and
tab exhibits. Highlight relevant parts of exhibits.

Counsel are encouraged to supply the Court with copies of only their main cases.
Use a3 ring binder. Index and tab cases. Highlight relevant portions of CASES - note on
the title page the relevant pages highlighted and what the case stands for. Copies of cases
from the official reporter are preferred. If LEXIS or WESTLAW or another format is used,
the case should be submitted in dual column format. COPIES OF CASES SHOULD NOT
BE ELECTRONICALLY FILED- they are not part of the original case file but rather assist
the Court. They should be delivered directly to chambers.

IV. OTHER MOTIONS

Although these requirements are for motions for summary judgment, counsel are
encouraged to follow them to the fullest extent possible for other motions, such as motions

Page 6 of 11
Case 2:19-cv-10131-PDB-EAS ECF No.9 filed 04/01/19 PagelD.85 Page 7 of11

Revised November 07, 2012

for entry of judgment and motions to dismiss.

Page 7 of 11
Case 2:19-cv-10131-PDB-EAS ECF No.9 filed 04/01/19 PagelD.86 Page 8 of 11

SAMPLE - STATEMENT OF MATERIAL FACTS

DEFENDANT’S STATEMENT OF FACTS FOR
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

Defendant XYZ, PLLC (“Defendant”, “XYZ”, or “the Company”), by its attorneys
and pursuant to Judge Cohn’s Practice Guidelines, submits the following Statement of
Undisputed Material Facts in Support of its Motion for Summary Judgment.

1.

Plaintiff Jane Doe (“Plaintiff’) claims that XYZ discriminated against her on
account of her age in violation of Michigan’s Elliott-Larsen Civil Rights Act,
M.C.L. § 37.2101, et seq. (Docket Entry 1, Complaint {J 14). Plaintiff
further claims that XYZ failed to provide her with a complete copy of her
personnel file, in violation of Michigan’s Bullard-Plawecki Employee Right
to Know Act, M.C.L. § 423.501, et seq. (Docket Entry 1, Complaint J 21).
Jurisdiction is proper under 28 U.S.C. § 1332 (Docket Entry 1, Complaint J
3).

Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the
alleged unlawful employment practices of which Plaintiff complains
occurred within the Eastern District of Michigan, Southern Division, where
XYZ regularly does business (Docket Entry 1, Complaint Jf 2, 7).

Plaintiff (born 09/1960) was hired by Defendant on November 4, 1987, as
a Cashier at Store #2272 in Warren, Michigan (PI 9).1 Plaintiff was then
promoted to Assistant Manager of Store #2272 in February 1988, and to
Manager of Store #2272 in August 1988 (PI 9).

Plaintiff held the Store Manager position at Store #2272 until February 15,
2010 when she was terminated after an investigation revealed that she
had changed her hourly employees’ punch in and punch out times, without
their permission, resulting in the employees not being paid for all of the
time that they worked (P! 9-10; Ex 1). The relevant deposition transcripts
are attached as Exhibits 26 to 38, and are referred to as

“Name _"or“PI__.”

From January 2010 until her termination, Plaintiff reported directly to
Richie Coleman (District Manager) (born 01/1962) and Coleman reported
to Marshal Anderson (then Developmental District Manager) (born
01/1955) (PI 36-38; Coleman 7; M. Anderson 6).

Page 8 of 11
Case 2:19-cv-10131-PDB-EAS ECF No.9 filed 04/01/19 PagelD.87 Page 9 of 11

SAMPLE - STATEMENT OF MATERIAL FACTS

PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF FACTS

IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

Plaintiff, Jane Doe, responds to Defendant's statement of facts in support of
its motion for summary judgment as follows:

1.

2.

Not controverted by Plaintiff. Deemed admitted.

Not controverted by Plaintiff. Deemed admitted.

Not controverted by Plaintiff. Deemed admitted.

Defendant contends Plaintiff was terminated for that reason, Plaintiff
contends she was terminated because of her age. (Plaintiffs Complaint,
Docket #1)

Coleman became District Manager January 14, 2010. (Coleman p. 13).
Marshall Robinson had been District Manager for the district in which

Plaintiff worked for more than one year just before she was terminated.
(PI. 36, 37).

Page 9 of 11
Case 2:19-cv-10131-PDB-EAS ECF No.9 filed 04/01/19 PagelD.88 Page 10of11

SAMPLE - STATEMENT OF MATERIAL FACTS

JOINT STATEMENT OF FACTS FOR
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

Plaintiff, Jane Doe, and Defendant, XYZ, LLC (“Defendant’, “XYZ”, or “the
Company’), by their undersigned attorneys, and pursuant to Judge Cohn’s Practice
Guidelines, submit the following Joint Statement of Facts for Defendant’s Motion for
Summary Judgment.

1.

Plaintiff Jane Doe (“Plaintiff’) claims that XYZ discriminated against her on
account of her age in violation of Michigan’s Elliott-Larsen Civil Rights Act,
M.C.L. § 37.2101, et seq. (Docket Entry 1, Complaint J 14). Plaintiff
further claims that XYZ failed to provide her with a complete copy of her
personnel file, in violation of Michigan’s Bullard-Plawecki Employee Right
to Know Act, M.C.L. § 423.501, et seq. (Docket Entry 1, Complaint J 21).
Jurisdiction is proper under 28 U.S.C. § 1332 (Docket Entry 1, Complaint J
3).

RESPONSE
Not controverted by Plaintiff. Deemed admitted.

Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the
alleged unlawful employment practices of which Plaintiff complains
occurred within the Eastern District of Michigan, Southern Division, where
XYZ regularly does business (Docket Entry 1, Complaint ff 2, 7).

RESPONSE
Not controverted by Plaintiff. Deemed admitted.

Plaintiff (born 09/1960) was hired by Defendant on November 4, 1987, as
a Cashier at Store #2272 in Warren, Michigan (PI 9).1 Plaintiff was then
promoted to Assistant Manager of Store #2272 in February 1988, and to
Manager of Store #2272 in August 1988 (PI 9).

RESPONSE
Not controverted by Plaintiff. Deemed admitted.

Plaintiff held the Store Manager position at Store #2272 until February 15,
2010 when she was terminated after an investigation revealed that she
had changed her hourly employees’ punch in and punch out times, without
their permission, resulting in the employees not being paid for all of the
time that they worked (PI 9-10; Ex 1). The relevant deposition transcripts
are attached as Exhibits 26 to 38, and are referred to as

“Name "or “PI __.”

Page 10 of 11
Case 2:19-cv-10131-PDB-EAS ECF No.9 filed 04/01/19 PagelD.89 Page 11 of 11

SAMPLE - STATEMENT OF MATERIAL FACTS

RESPONSE

Defendant contends Plaintiff was terminated for that reason, Plaintiff
contends she was terminated because of her age. (Plaintiff's Complaint,
Docket #1).

5. From January 2010 until her termination, Plaintiff reported directly to
Richie Coleman (District Manager) (born 01/1962) and Coleman reported
to Marshal Anderson (then Developmental District Manager) (born
01/1955) (PI 36-38; Coleman 7; M. Anderson 6).

RESPONSE

Coleman became District Manager January 14, 2010. (Coleman p. 13).
Marshall Robinson had been District Manager for the district in which
Plaintiff worked for more than one year just before she was terminated.
(PI. 36, 37).

Page 11 of 11
